DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species D in the reply filed on August 24, 2021 is acknowledged.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2021.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2021.
	Claims 1-3, 5-12, and 20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “two inferior wings extending inferiorly from the proximal superior surface” (line 5).  Thus, based on this recitation, the inferior wings would extend downward from the superior surface toward the inferior surface.  It is unclear how an inferior spinous process would be able to be received between these wings.  The Examiner believes that claim 2 should recite “two inferior wings extending inferiorly from the proximal inferior surface” (line 5) and has interpreted the claim as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 8, 10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linares (US 2010/0106190 A1).
Claim 1. Linares discloses a system configured to maintain spacing between a superior spinous process and a superior lamina, and an inferior spinous process and an inferior lamina, of adjacent vertebrae of a spine, the system comprising: an implant (implant 268 – see Fig. 26) having an implanted position in which the implant resides in a space between the superior spinous process and the superior lamina, and the inferior spinous process and the inferior lamina, the implant comprising: a proximal superior surface (see Fig. 26) comprising a superior concavity (see Fig. 26 inset) shaped to receive the superior spinous process in the implanted position; a proximal inferior surface (see Fig. 26) comprising an inferior concavity (see Fig. 26 inset) shaped to receive the inferior spinous process in the implanted position; a distal superior surface (see Fig. 26), distal to the proximal superior surface, that faces the superior lamina in the implanted position; a distal inferior surface (see Fig. 26), distal to the proximal inferior surface, that faces the inferior lamina in the implanted position; and a threaded member (screw 272) extending along a proximal-distal direction, wherein the threaded member rotatably engages the distal superior surface and the distal inferior surface (indirectly via wedge block 274) such that rotation of the threaded member urges the implant to move from a retracted configuration (configuration with wedge block 274 in the position shown in Fig. 26) to a deployed configuration (configuration with wedge block 274 moved in the direction of the arrow shown in Fig. 26) by urging the distal superior surface and the distal inferior surface to move apart (Figs. 26 and 47-48; para. 0148). 
Claim 2. Linares discloses wherein the implant further comprises: two superior wings (see Fig. 26 inset) extending superiorly from the proximal superior surface such 
Claim 3. Linares discloses wherein: the superior wings have superior tips (see Fig. 26 inset); the inferior wings have inferior tips (see Fig. 26 inset); and the superior tips are displaced, along the proximal-distal direction, from the inferior tips (Figs. 26 and 47-48; para. 0148). 
Claim 5. Linares discloses wherein: the implant further comprises: a superior member (upper jack half 269) on which the proximal superior surface and the distal superior surface reside; and an inferior member (lower jack half 271) on which the proximal inferior surface and the distal inferior surface reside; and the implant defines a cavity (cavity located between base surface 273 and angled serrated edge 270), between the superior member and the inferior member, in which at least part of the threaded member resides in the deployed configuration (Figs. 26 and 47-48; para. 0148). 
Claim 7. Linares discloses wherein: the cavity comprises a proximal end (see Fig. 26 inset) and a distal end (see Fig. 26 inset); and the implant further comprises a threaded block (wedge block 274) that is operatively connected to the threaded member such that rotation of the threaded member moves the threaded block from the proximal end to the distal end to move the implant from the retracted configuration to the deployed configuration (Figs. 26 and 47-48; para. 0148). 
Claim 8. Linares discloses wherein: the cavity is shaped such that, in the retracted configuration, the proximal end is wider than the distal end along a superior-inferior direction transverse to the proximal-distal direction; and motion of the threaded block toward the distal end widens the distal end to urge the distal superior surface and the distal inferior surface to move apart (Figs. 26 and 47-48; para. 0148). 
Claim 10. Linares discloses wherein: the distal superior surface and the distal inferior surface each comprises a ridge (defined by undercut pattern of pad 458 – see Figs. 47-48) extending along a lateral direction transverse to the proximal-distal direction; and the ridges are positioned to contact the superior spinous process and/or the superior lamina, and the inferior spinous process and/or the inferior lamina as the implant is moved to the deployed configuration (Figs. 26 and 47-48; para. 0148). 
Claim 20. Linares discloses an implant (implant 268 – see Fig. 26) configured, in an implanted position, to reside in a space between a superior spinous process and a superior lamina, and an inferior spinous process and an inferior lamina of adjacent vertebrae of a spine to maintain spacing between the superior spinous process and the superior lamina, and the inferior spinous process and the inferior lamina, the implant comprising: a superior member (upper jack half 269) comprising: a proximal superior surface (see Fig. 26) comprising a superior concavity (see Fig. 26 inset) shaped to receive the superior spinous process in the implanted position; a distal superior surface (see Fig. 26), distal to the proximal superior surface, that faces the superior lamina in the implanted position; an inferior member (lower jack half 271) comprising: a proximal inferior surface (see Fig. 26) comprising an inferior concavity (see Fig. 26 inset) shaped to receive the inferior spinous process in the implanted position; a distal inferior surface [AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]0148). 










s 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oglaza et al. (US 2009/0281628 A1).
Claim 1. Oglaza et al. disclose a system configured to maintain spacing between a superior spinous process and a superior lamina, and an inferior spinous process and an inferior lamina, of adjacent vertebrae of a spine, the system comprising: an implant (implant 10) having an implanted position in which the implant resides in a space between the superior spinous process and the superior lamina, and the inferior spinous process and the inferior lamina, the implant comprising: a proximal superior surface (see Fig. 1A) comprising a superior concavity (recess 8a) shaped to receive the superior spinous process in the implanted position; a proximal inferior surface (see Fig. 1A) comprising an inferior concavity (recess 8b) shaped to receive the inferior spinous process in the implanted position; a distal superior surface (see Fig. 1A), distal to the proximal superior surface, that faces the superior lamina in the implanted position; a distal inferior surface (see Fig. 1A), distal to the proximal inferior surface, that faces the inferior lamina in the implanted position; and a threaded member (retaining element 19; para. 0103 states that retaining element 19 can be threaded) extending along a proximal-distal direction, wherein the threaded member rotatably engages the distal superior surface and the distal inferior surface such that rotation of the threaded member urges the implant to move from a retracted configuration (see Fig. 1A) to a deployed configuration (see Fig. 1B) by urging the distal superior surface and the distal inferior surface to move apart (Figs. 1A-B; paras. 0090-0091 and 0103). 
Claim 5. Oglaza et al. disclose wherein: the implant further comprises: a superior member (plate 6a) on which the proximal superior surface and the distal superior 
Claim 6. Oglaza et al. disclose wherein: the superior member is shaped to define a superior living hinge (deformable zones 5a-d) that permits the distal superior surface to rotate superiorly, relative to the proximal superior surface, as the implant moves from the retracted configuration to the deployed configuration; and the inferior member is shaped to define an inferior living hinge (deformable zones 5e-h) that permits the distal inferior surface to rotate inferiorly, relative to the proximal inferior surface, as the implant moves from the retracted configuration to the deployed configuration (Figs. 1A-B; paras. 0090-0091 and 0103). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oglaza et al. (US 2009/0281628 A1) in view of Michelson (US 2002/0143401 A1).
Claim 9. Oglaza et al. disclose wherein: the superior member is formed as a single piece with the inferior member; the implant further comprises two laterally-facing surfaces (flat side surfaces of end member 3a), each of which extends between the superior member and the inferior member (Figs. 1A-B; paras. 0090-0091 and 0103). 
Oglaza et al. fail to disclose that the laterally-facing surfaces each define an aperture, wherein the apertures cooperate to define an inserter interface that facilitates coupling of the implant to an inserter (claim 9), one or more bone preparation instruments that facilitate preparation of the space for implantation of the implant in the space (claim 11), and an inserter comprising: a proximal end comprising handle; a distal end configured to grip the implant; and a rotary element configured urge the threaded member to rotate to move the implant from the retracted configuration to the deployed configuration (claim 12).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laterally-facing side surfaces of the implant of Oglaza et al. such that they each define an aperture, wherein the apertures cooperate to define an inserter interface that facilitates coupling of the implant to an inserter (claim 9) and provide one or more bone preparation instruments that facilitate preparation of the space for implantation of the implant in the space (claim 11) and an inserter comprising: a proximal end comprising handle; a distal end configured to grip the implant; and a rotary element configured urge the threaded member to rotate to claim 12), as suggested by Michelson, in order to provide means for inserting the implant while protecting adjacent tissue during insertion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773